              Case 1:10-cr-00258-ILG Document 514 Filed 07/18/19 Page 1 of 8 PageID #: 2362
AO 24SB (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 1




                                         United States District Court
                                                         Eastern District of New York

             UNITED STATES OF AMERICA]                                           JUDGMENT IN A CRIMINAL QASE
                                  V.                 IN CLERK'S
                                                 US DISTRICT    OFFICE
                                                             COURT       ,
                                                                    E.D.M.Y.
                                                                                 Case Number: CR-10-00258-05 (ILG)
                          MAX SHIMBA ^ JUL 18 2019 )^
                                                                          )      USM Number: 78113-053

                                                     BROOKLYN OFFlJJE             llissa Brownstein, Esq.
                                                                                 Defendant's Attorney
                                                                          )
THE DEFENDANT:

Elpleaded guilty to count(s)            (1)
• pleaded nolo contendere tocount(s)
   which was accepted by the court.
• was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                  Nature of Offense                                                        Offense Ended               Count

 18 U.S.C. §§ 1349,1344            Conspiracy to commit bank and wire fraud                                 5/31/2007




       The defendantis sentenced as provided in pages 2 through                # S"      of thisjudgment. The sentenceis imposed pursuantto
the Sentencing Reform Act of 1984.
• The defendant has beenfound not guiltyon count(s)
ElCount(s)       (aii remaining)                         • is     El are dismissed on the motion of the United States.

         It is ordered Aat the defendant must notify the United Statesattorney for this district within 30 days of any chaniIQ ofname, residence,
ormailing address until all fines, restitution, costs, and special assessments imposed bythis judgment are fufly paid. Iford;ifed to pay restitution,
the defendant must notifythe court and United Statesattorney of material changes in economic circumstances.

                                                                         7/16/2019
                                                                        Date ofl^osition ofJtiS^ent


                                                                         s/I.Leo Glasser, USDJ
                                                                         ign^fure of^)tK]K



                                                                         I. Leo Glasser, U.S. District Judge
                                                                        Name and Title of Judge


                                                                         7/16/2019
                                                                        Date
Case 1:10-cr-00258-ILG Document 514 Filed 07/18/19 Page 2 of 8 PageID #: 2363
Case 1:10-cr-00258-ILG Document 514 Filed 07/18/19 Page 3 of 8 PageID #: 2364
Case 1:10-cr-00258-ILG Document 514 Filed 07/18/19 Page 4 of 8 PageID #: 2365
Case 1:10-cr-00258-ILG Document 514 Filed 07/18/19 Page 5 of 8 PageID #: 2366
Case 1:10-cr-00258-ILG Document 514 Filed 07/18/19 Page 6 of 8 PageID #: 2367
Case 1:10-cr-00258-ILG Document 514 Filed 07/18/19 Page 7 of 8 PageID #: 2368
Case 1:10-cr-00258-ILG Document 514 Filed 07/18/19 Page 8 of 8 PageID #: 2369
